          Case 1:16-cv-00313-DAD-SAB Document 105 Filed 10/26/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   EDWARD LUNA,                                        No. 1:16-cv-00313-NONE-SAB (PC)

12                  Plaintiff,                           ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND GRANTING
13           v.                                          DEFENDANTS’ MOTION FOR SUMMARY
                                                         JUDGMENT
14   DR. MOON, et al.,
                                                         (Doc. Nos. 79–84, 88–89, 90–92, 95)
15                  Defendants.

16

17          Edward Luna (“plaintiff”), a state prisoner, is appearing pro se and in forma pauperis in

18 this civil rights action pursuant to 42 U.S.C. § 1983. On November 25, 2019, defendants Moon,

19 Ulit, and Wang filed a motion for summary judgment which was referred to a United States
20 Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On April 17, 2020, the assigned magistrate judge issued findings and recommendations,

22 recommending that defendants’ motion for summary judgment be granted. (Doc. No. 95.) The

23 findings and recommendations were served on the parties and contained notice that any

24 objections were to be filed within thirty days from the date of service. (Id.) Plaintiff was granted

25 multiple extensions of time to file objections. (Doc. Nos. 97, 99.) On August 3, 2020, plaintiff

26 was granted one final extension of time which ordered that his objections be filed within thirty
27 days of that order. (Doc. No. 104.) That period for filing objections has now passed and no

28 objections have been filed.


                                                     1
          Case 1:16-cv-00313-DAD-SAB Document 105 Filed 10/26/20 Page 2 of 2


 1         In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2 de novo review of this case. Having carefully reviewed the entire file, the court finds the

 3 findings and recommendations to be supported by the record and by proper analysis.

 4         Accordingly,

 5         1.      The findings and recommendations, filed April 17, 2020, (Doc. No. 95), are

 6                 adopted in full;

 7         2.      Defendants’ motion for summary judgment (Doc. No. 79) is granted in its

 8                 entirety;

 9         3.      Judgment is entered in favor of defendants Moon, Ulit, and Wang and against

10                 plaintiff Luna;

11         4.      The Clerk of the Court is directed to assign this action to a district judge for the

12                 purpose of closing the action; and

13         5.      The Clerk of the Court is directed to close this action.

14 IT IS SO ORDERED.

15
        Dated:    October 23, 2020
16                                                        UNITED STATES DISTRICT JUDGE

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
